DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct type of end device (E-D) species and trigger species. One way to overcome the election requirement is to state that the various species are obvious variants. See MPEP 806.04(b). 
Species  election A, end device is a vibro-tactile or  haptic device as disclosed in claim 2. Note the relevant CPC classifications  are G06F 2203/015 or A63F 13/285. 
Species election B, end device is a light-emitting peripheral device (LEPD) as disclosed in claim 3, wherein the following further species exist:
The LEPD is an RGB Keyboard, disclosed in claims 4, 6, 14 and 22. Note the relevant CPCs are G06F 3/0219 or A63F 2009/2404
The LEPD is a light emitting gaming device disclosed in claims 5 and 21. This sub-species comprises further sub-species as well, wherein an E-D is a light-emitting gaming device comprising at least one of:  
A game controller classified in A63F 13/23
A head-set classified in H04M 1/0258
A mouse classified  in G06F 2203/0337
A computing tower classified in G06F 3/01 
A game console classified in G06F 2221/2109
A light strip bulb classified in G08B 7/06
A display/monitor classified in G06F 1/1601 
 Species election C wherein the trigger is:
A computer vision analysis of an a/v event disclosed in claims 8 and 23
An audio score disclosed in claims 10  and 25.
A collection of alphabet and/or numerical recognized OCR disclosed in claim 11. 
A user-end-scripted trigger disclosed in claims 12 
 
The species are independent or distinct because each type of end device disclosed, one of a keyboard, a vibro-tactile haptic device or a gaming device, in applicant claims are distinct and classified in different CPC class/subclasses.   For example, if the end device is a vibro-tactile haptic device, as disclosed in species A, examiner must search G06F 2203/015. If the end device   is an LEPD RGB keyboard, examiner must search different CPC class/subclasses such as G06F 3/0219. This same reasoning for species election  applies to the sub-species (1)-(7) underneath the E-D light emitting gaming device species ii.  A display/monitor end device is a different species than a game controller, mouse or headset  end device(s).  The analysis for the trigger type species election  is similar in that a user-end script trigger is a non-obvious variant of an audio score trigger which in turn is a non-obvious variant of a computer vision analysis of an a/v event.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, clams 1 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each type of end device disclosed, one of a keyboard, a vibro-tactile haptic device or a gaming device, in applicant claims are distinct and classified in different CPC class/subclasses.   For example, if the end device is a vibro-tactile haptic device, as disclosed in species A, examiner must search G06F 2203/015. If the end device   is an LEPD RGB keyboard, examiner must search different CPC class/subclasses such as G06F 3/0219.  This same reasoning for species election applies to the sub-species (1)-(7) underneath the E-D light emitting gaming device species ii.  A display/monitor end device is a different species than a game controller end device and  a mouse or headset end device(s). The analysis for the trigger type species election  is similar in that a user-end script trigger is a non-obvious variant of an audio score trigger which in turn is a non-obvious variant of a computer vision analysis of an a/v event.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        





/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622